EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS SECOND QUARTER RESULTS RECENT 2009 HIGHLIGHTS ·Assets in Excess of $5.7 Billion ·Total Capital in Excess of 11% ·Sales of Five Affiliate Banks Announced ·Spin-Off of Michigan Banking Operations Announced LANSING, Mich. and PHOENIX, Ariz.: July 23, 2009: Capitol reported a second quarter net loss of approximately $18.7 million.The net loss per share for the quarter ended June 30, 2009 was $1.08, compared to net income of $0.04 per diluted share reported for the second quarter of 2008. Consolidated assets approximated $5.7 billion compared to the approximate $5.3 billion reported at June 30, 2008, resulting in a 7 percent year-over-year increase.Total portfolio loans were relatively flat at approximately $4.6 billion year-over-year, but reflect a 7 percent decline year-to-date and a nearly 10 percent decline on a linked-quarter basis (annualized).Total deposits increased nearly 13 percent to approximately $4.7 billion from the approximate $4.2 billion reported at June 30, 2008.While consolidated assets and total deposits show healthy growth over the past twelve months, and portfolio loans reflected a modest increase during this period, all three major balance sheet components demonstrate the Corporation’s focus on building balance sheet strength and liquidity by harvesting resources during these difficult economic times, as assets (-4 percent), loans (-10 percent) and deposits (-1 percent) all declined on a linked-quarter basis (annualized). Capitol’s Chairman and CEO Joseph D. Reid said, “Capitol’s response to recessionary pressures has resulted in a shift from our historic strategic initiatives of developing and retaining affiliate banks to deleveraging the consolidated balance sheet and preserving capital resources.Capitol has maintained strong core capital ratios, with a total capital ratio in excess of 11 percent of total assets, and we continue to focus our attention on marshalling resources through the recently announced divestitures of five affiliate banks and the spin-off of Michigan Commerce Bancorp Limited, with an aim to ensure the future soundness of the Corporation.”Added Reid, “In this Page 1 of 16 environment, the analyst and investor communities are focusing on two key performance metrics for the banking sector:the ‘pre-tax, pre-provision’ operating results, and the ‘tangible equity’ measure of core balance sheet strength.When appropriately adjusted for noncontrolling interests, Capitol’s ‘pre-tax, pre-provision’ operating results approximated $2.5 million for the second quarter of 2009, after dipping slightly into negative territory for 2009’s first quarter.And, even with a challenging first six months of 2009 that has witnessed Capitol’s provision for loan losses of $64.0 million while experiencing modest balance sheet expansion to over $5.7 billion, the Corporation’s ‘tangible equity’ level, giving effect to noncontrolling interests in consolidated subsidiaries, was a solid 7 percent at June 30, 2009.” Chairman Reid stated further, “After careful consideration and factoring in potential costs of the Treasury’s TARP program, both quantifiable and hidden, Capitol decided to officially withdraw its application for funds.We believe Capitol’s key strategic initiatives, including the select divestitures of affiliate banks and the proposed spin-off of Michigan Commerce Bancorp Limited’s operations, will prove to be both cost-effective and more shareholder-oriented paths toward our objectives of building balance sheet strength, enhancing corporate-wide liquidity, marshalling resources and preserving core capital to support our organization.” Spin-Off of Michigan Commerce Bancorp Limited On July 21, 2009, Capitol announced its intention to formally and legally separate the operations of Michigan Commerce Bancorp Limited (“MCBL”) as an independent publicly-traded company.Upon completion of the spin-off, Capitol will continue to be a national bank holding company and MCBL will be a separate publicly-traded bank holding company consisting of the substantial majority of Capitol’s prior Michigan-based banks (see attached pro forma financial statements). In the proposed spin-off, Capitol’s shareholders will receive shares of MCBL common stock according to a distribution ratio.The distribution ratio and related record date for the proposed distribution will be determined in the near future.The proposed spin-off is subject to a number of contingencies.The proposed spin-off will enable the two separate publicly-traded companies to focus on maximizing opportunities for the distinct business markets of each, and will allow both Capitol and MCBL to each develop and implement a strategic plan that fits their specific market and operations, resulting in enhanced shareholder value in both companies. MCBL’s consolidated total assets approximated $1.3 billion or about 22 percent of Capitol’s total assets as of June 30, 2009.If the proposed spin-off had been completed on June 30, 2009, consolidated assets for Capitol would have totaled approximately $4.5 billion, while reflecting a material decline in nonperforming assets and a modest increase in the consolidated total capital ratio. Keefe, Bruyette & Woods is serving as financial advisor to Capitol for the spin-off. Affiliate Bank
